e-mail: cbrough@applebyglobal.com direct dial: Tel+ Fax+ your ref: appleby ref: 18 May 2012 Invesco Ltd. Two Peachtree Pointe 1555 Peachtree Street, N.E. Atlanta, Georgia 30309 U.S.A. Dear Sir Invesco Ltd. We have acted as attorneys in Bermuda for Invesco Ltd., a Bermuda limited liability company (the “Company”) in connection with its filing with the United States Securities and Exchange Commission of a Registration Statement on Form S-8 (the “Registration Statement”) with respect to up to 3,000,000 of the Company’s common shares of par value US$0.20 per share (the “Common Shares”) to be issued pursuant to the terms of theCompany’s 2012 Employee Stock Purchase Plan (the “Plan”). For the purposes of this opinion we have examined and relied upon the documents (the “Documents”) listed, and in some cases defined, in the Schedule to this opinion together with such other documentation as we have considered requisite to this opinion. Assumptions In stating our opinion we have assumed: (a) the authenticity, accuracy and completeness of all Documents and other documentation examined by us submitted to us as originals and the conformity to authentic original documents of all Documents and other such documentation submitted to us as certified, conformed, notarized, faxed or photostatic copies; (b) that each of the Documents and other such documentation which was received by electronic means is complete, intact and in conformity with the transmission as sent; (c) the genuineness of all signatures on the Documents; (d) that there are no provisions of the laws or regulations of any jurisdiction other than Bermuda which would have a material effect on any of the opinions herein expressed; (e) that all representations and factual statements appearing in the Registration Statement, the Plan and the Resolutions are true, accurate and complete in all material respects; (f) that any options granted under the Plan will be in consideration of the receipt by the Company prior to the issue of Common Shares pursuant thereto of either cash or services at least equal to the aggregate par value of such Common Shares; (g) that when filed with the Securities and Exchange Commission, the Registration Statement will not differ in any material respect from the draft that we have examined; (h) that each Director of the Company, when the Board passed the Board Resolution, and each member of the Compensation Committee of the Board (the “Compensation Committee”), when the Compensation Committee passed the Committee Resolutions, discharged his fiduciary duty owed to the Company and acted honestly and in good faith with a view to the best interests of the Company; (i) that the Company has entered into its obligations under the Plan in good faith for the purpose of carrying on its business and that, at the time it did so, there were reasonable grounds for believing that the transactions contemplated by the Plan would benefit the Company; (j) that at the time of issue by the Committee (as defined in the Plan), as administrator of the Plan, of any Common Shares pursuant to the Plan, such Committee will be a duly constituted committee of the Board having the necessary powers and authorities to administer the Plan, accept enrolments and issue Common Shares pursuant to the Plan; (k) that the records which were the subject of the Company Search were complete and accurate at the time of such search and disclosed all information which is material for the purposes of this opinion and such information has not since the date of the Company Search been materially altered; Page 2 (l) that the records which were the subject of the Litigation Search were complete and accurate at the time of such search and disclosed all information which is material for the purposes of this opinion and such information has not since the date of the Litigation Search been materially altered; (m) that the Resolutions are in full force and effect, have not been rescinded, either in whole or in part, and accurately record the resolutions respectively passed by the Directors of the Company, the Compensation Committee, and by the Shareholders inmeetings which were duly convened and at which, in each case, a duly constituted quorum was present and voting throughout and that there is no matter affecting the authority of the Directors, the members of the Compensation Committee or the Shareholders to approve the adoption of the Plan and filing of the Registration Statement, not disclosed by the Constitutional Documents or the Resolutions, which would have any adverse implication in relation to the opinions expressed herein; and (n) that no Common Shares will be issued under the Plan for less than the $0.20 par value of the Company’s shares and that at the time of any issuance of Common Shares under the Plan the Company shall continue to have sufficient authorised and unissued shares reserved for issuance thereunder and will continue to hold the necessary permission of the Bermuda Monetary Authority for such share issue. Opinion Based upon and subject to the foregoing and subject to the reservations set out below and to any matters not disclosed to us, we are of the opinion that:- The Company is an exempted company incorporated with limited liability and is existing and in good standing under the laws of Bermuda and has all requisite corporate power and authority to issue the Common Shares. When issued pursuant to the applicable Resolutions and the Plan, all necessary corporate action required to be taken by the Company in connection with the issue by the Company of the Common Shares pursuant to Bermuda law will have been taken by or on behalf of the Company, and all necessary approvals of Governmental authorities in Bermuda will have been duly obtained for the issue by the Company of the Common Shares. Page 3 When the Common Shares have been duly issued and paid for pursuant to and in accordance with the terms and conditions referred to or summarised in the applicable Resolutions and the Plan, the Common Shares will be validly issued, fully paid and non-assessable shares in the capital of the Company. There are no taxes, duties or other charges payable to or chargeable by the Government of Bermuda, or any authority or agency thereof, in respect of the issue of the Common Shares. Reservations We have the following reservations: (a) We express no opinion as to any law other than Bermuda law and none of the opinions expressed herein relates to compliance with or matters governed by the laws of any jurisdiction except Bermuda.This opinion is limited to Bermuda law as applied by the courts of Bermuda at the date hereof. (b) In paragraph (1) above, the term “good standing” means that the Company has received a Certificate of Compliance from the Registrar of Companies. (c) Any reference in this opinion to shares being “non-assessable” shall mean, in relation to fully paid shares of the Company and subject to any contrary provision in any agreement in writing between the Company and the holder of such shares, that:no shareholder shall be obliged to contribute further amounts to the capital of the Company, either in order to complete payment for their shares, to satisfy claims of creditors of the Company, or otherwise; and no shareholder shall be bound by an alteration to the Memorandum of Association or Bye-laws of the Company after the date on which he became a shareholder, if and so far as the alteration requires him to take, or subscribe for additional shares, or in any way increases his liability to contribute to the share capital of, or otherwise to pay money to, the Company. Page 4 (d) Under the Notice to the Public dated 1 June 2005 by the Bermuda Monetary Authority (the “BMA”) made under the Exchange Control Act 1972 and the Exchange Control Regulations 1973 (the “BMA Notice”), the BMA has given general permission for the issuance of shares of Bermuda exempted companies (such as the Company) to a non-resident, where the Equity Securities (as defined in the BMA Notice) are listed on an Appointed Stock Exchange (as defined in the BMA Notice) (which includes the New York Stock Exchange), for as long as any Equity Securities of the Company remain so listed. (e) Searches of the Register of Companies at the office of the Registrar of Companies are not conclusive and it should be noted that the Register of Companies does not reveal: (i) details of matters which have been lodged for filing or registration which as a matter of general practice of the Registrar of Companies would have or should have been disclosed on the public file but have not actually been registered or to the extent that they have been registered have not been disclosed or do not appear in the public records at the date and time the search is concluded; or (ii) details of matters which should have been lodged for registration but have not been lodged for registration at the date the search is concluded. (f) In order to issue this opinion we have carried out the Company Search and Litigation Search as referred to in paragraphs 1 and 2 of the Schedule and have not enquired as to whether there has been any change since the date and time of the Searches. Disclosure This opinion is addressed to you in connection with the registration of the Common Shares with the Securities and Exchange Commission and is not to be made available to, or relied on by any other person or entity, or for any other purpose, without our prior written consent.We consent to the filing of this opinion as an exhibit to the Registration Statement of the Company. Page 5 We also consent to the reference to our Firm wherever appearing in the Registration Statement. Further, this opinion speaks as of its date and is strictly limited to the matters stated herein and we assume no obligation to review or update this opinion if applicable laws or the existing facts or circumstances should change. This opinion is governed by and is to be construed in accordance with Bermuda law.It is given on the basis that it will not give rise to any legal proceedings with respect thereto in any jurisdiction other than Bermuda. Yours faithfully /s/ Appleby (Bermuda) Limited Appleby (Bermuda) Limited A9332806.1 Page 6 SCHEDULE 1. The entries and filings shown in respect of the Company on the file of the Company maintained in the Register of Companies at the office of the Registrar of Companies in Hamilton, Bermuda, as revealed by a search done on 17 May 2012 at 9:00 am, Bermuda time (the “Company Search”); 2. The entries and filings shown in respect of the Company in the Supreme Court Causes Book maintained at the Registry of the Supreme Court in Hamilton, Bermuda, as revealed by a search done on 17 May 2012 at 9:30 am, Bermuda time (the “Litigation Search”). 3. Certified copies of the Certificate of Incorporation, Memorandum of Association, Certificate of Deposit of Memorandum of Increase of Share Capital and Amended and Restated Bye-laws of the Company (collectively referred to as the “Constitutional Documents”). 4. Certified extracts of the resolutions of the Board of Directors of the Company (the “Board”) passed on 16 February 2012 (the “Board Resolutions”), the resolutions of the Compensation Committee of the Board passed on 16 February 2012 (the “Committee Resolutions”) and the resolutions of Shareholders passed on 17 May 2012 (the “Shareholder Resolutions”, and, together with the Board Resolutions and Committee Resolutions, the “Resolutions”). 5. An electronic copy of the Registration Statement filed on 18 May 2012. 6. An electronic copy of the Plan. 7. An electronic copy of the proxy statement of the Company filed with the U.S. Securities and Exchange Commission on 30 March 2012, including the Plan as an exhibit. 8. A copy of the BMA Notice. 9. A Certificate of Compliance dated 17 May 2012 issued by the Registrar of Companies in respect of the Company. A9332806.1 Page 7
